Order entered October 4, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00670-CV

                         CHIQUITA GATSON, Appellant

                                          V.

                     EPIC METRIX, INC., ET AL., Appellees

                 On Appeal from the County Court at Law No. 7
                             Collin County, Texas
                     Trial Court Cause No. 007-00986-2021

                                      ORDER

        Before the Court is appellant’s October 1, 2021 motion to extend time to file

her brief on the merits. We GRANT the motion and extend the time to October 25,

2021.


                                               /s/   CRAIG SMITH
                                                     JUSTICE